Citation Nr: 1749805	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-48 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to February 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The case was remanded by the Board in August 2014, April 2016, and March 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2017 Board remand directed the AOJ to obtain a VA examination and medical opinion that specifically considered and discussed the Veteran's reports of chronic symptoms of left shoulder pain since service and to "set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service...in conjunction with the recovery times for a left shoulder strain."  This is a critical medical question that must be answered in this context because although the Veteran's reported continuity of symptomatology may not be applied to grant presumptive service connection under 38 U.S.C.A. § 1112 (as he has not been diagnosed with a chronic left shoulder disease contemplated by 38 C.F.R. § 3.309(a)), it nonetheless relates directly to onset, course, and progression of the Veteran's alleged disability.  Moreover, failure to address a question that was specifically posed by the prior remand mandates a remand to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Board finds it worth noting that there is, as of yet, no medical opinion in the record with an adequate rationale.  The May 2008 report has no medical opinion because the examiner found no evidence of a diagnosis for left shoulder disability.  The September 2014 VA opinion flatly concludes that a current left shoulder strain is unrelated to service, to include both a documented May 2002 motor vehicle accident and a left shoulder strain noted in 2001, noting only that there was no mention of a left shoulder fracture during the May 2002 accident (and providing no explanation regarding the second opinion offered).  However, she and both subsequent April 2016 and May 2017 VA examiners of record fail to consider the rather simple and obvious implication that the Veteran's allegation of a "left shoulder fracture" was, in fact, referring to a rather well-documented cervical fracture in service sustained during the aforementioned May 2002 accident.  Crucially, that fracture is documented explicitly as involving a fracture of the left facet and subsequent service treatment notes, including those following a cervical fusion, note repeated and consistent complaints of left sided pain that were diagnosed as various muscle spasms affecting the left neck, shoulder, and even elbow.  Finally, the Board notes that the May 2017 examiner actually makes a determination regarding the competency of the Veteran to report certain facts and the credibility of his reports, which is entirely inappropriate and represents a significant overstep by that examiner.  Such determinations are for the Board, alone, to make as the finder of fact.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for a left shoulder disability.

2. Then, arrange for the Veteran to be examined by an orthopedist and/or neurologist to determine the nature and likely etiology of his left shoulder disability.  THIS EXAMINATION MUST INCLUDE A NEUROLOGICAL EVALUATION TO DETERMINE WHETHER THERE ARE ANY NEUROLOGICAL IMPAIRMENTS AFFECTING THE LEFT SHOULDER.  Based on an examination, review of the record, and any other tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, all left shoulder disability entities (INCLUDING NEUROLOGICAL IMPAIRMENTS AFFECTING THE LEFT SHOULDER) found or documented in the record.

b. For each left shoulder disability entity diagnosed or identified (OTHER THAN ARTHRITIS), please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service or injuries and treatment therein, to include documented left-sided muscle spasms OR as a residual symptomatology of the cervical fracture with fracture of the left facet and subsequent cervical fusion sustained during the May 2002 accident.

The examiner MUST SPECIFICALLY CONSIDER AND DISCUSS the significance of the Veteran's competent reports of continuous chronic left shoulder pain since service (insofar as it suggests persistent and intermittently recurrent left shoulder manifestations since service) AND the fact that his service records clearly document similar repeated and intermittent left sided complaints following his cervical fracture and fusion.  

The examiner should determine whether ANY left-sided complaints and manifestations (i.e., pain, muscle spasms, etc.) in service associated with his in-service cervical injuries and treatment contributed to his current left shoulder problems.  This analysis must also consider the noted muscle and reflex deficiencies on September 2014 VA examination.  
If it is felt that a current left shoulder disability is definitely not related to such manifestations in service, the examiner MUST provide medical and rational bases for so finding and identify a more likely etiology.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

